Name: Commission Decision of 8 March 2005 releasing the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Malta and Poland from the obligation to apply to certain species Council Directives 66/401/EEC, 66/402/EEC, 68/193/EEC, 1999/105/EC and 2002/57/EC on the marketing of fodder plant seed, cereal seed, material for the vegetative propagation of the vine, forest reproductive material and seed of oil and fibre plants respectively (notified under document number C(2005) 525)(Text with EEA relevance.)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  means of agricultural production;  Europe;  marketing;  European Union law
 Date Published: 2005-04-29

 29.4.2005 EN Official Journal of the European Union L 109/1 COMMISSION DECISION of 8 March 2005 releasing the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Malta and Poland from the obligation to apply to certain species Council Directives 66/401/EEC, 66/402/EEC, 68/193/EEC, 1999/105/EC and 2002/57/EC on the marketing of fodder plant seed, cereal seed, material for the vegetative propagation of the vine, forest reproductive material and seed of oil and fibre plants respectively (notified under document number C(2005) 525) (Only the Czech, Estonian, Greek, Latvian, Lithuanian, Maltese and Polish texts are authentic) (Text with EEA relevance) (2005/325/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), and in particular Article 23a thereof, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (2), and in particular Article 23a thereof, Having regard to Council Directive 68/193/EEC of 9 April 1968 on the marketing of material for the vegetative propagation of the vine (3), and in particular Article 18a thereof, Having regard to Council Directive 1999/105/EC of 22 December 1999 on the marketing of forest reproductive material (4), and in particular Article 20 thereof, Having regard to Council Directive 2002/57/EC of 13 June 2002 on the marketing of seed of oil and fibre plants (5), and in particular Article 28 thereof, Having regard to the requests submitted by the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Malta and Poland, Whereas: (1) Directives 66/401/EEC, 66/402/EEC, 68/193/EEC, 1999/105/EC and 2002/57/EC set out certain provisions for the marketing of fodder plant seed, cereal seed, material for the propagation of the vine, forest reproductive material and seed of oil and fibre plants. Those Directives also provide that, subject to certain conditions, Member States may be wholly or partly released from the obligation to apply those Directives in respect of certain species or material. (2) Seed of the species set out in Parts I, II and V of the Annex is not normally reproduced or marketed in certain Member States. In addition, the growing of vines and the marketing of propagating material set out in the Part III of the Annex are of the minimal economic importance in certain Member States. The tree species set out in Part IV of the Annex are also not important for forestry purposes in certain Member States. (3) As long as those conditions remain, the relevant Member States should be released from the obligation to apply the provisions of Directives 66/401/EEC, 66/402/EEC, 68/193/EEC, 1999/105/EC and 2002/57/EC to the species and material in question. (4) The measures provided for in this Decision should be without prejudice to the provisions provided for in the Commission Regulation (EC) No 2199/2003 of 16 December 2003 laying down transitional measures for the application in respect of the year 2004 of Council Regulation (EC) No 1259/1999 as regards the single area payment scheme the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (6). (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 1. The Member States set out in Part I of the Annex to this Decision are hereby released from the obligation to apply Directive 66/401/EEC, with the exception of Article 14(1), to the species listed in the first column of the table. 2. The Member States set out in Part II of the Annex to this Decision are hereby released from the obligation to apply Directive 66/402/EEC, with the exception of Article 14(1) and, in the case of Latvia also with the exception of Article 19(1) in respect of maize, to the species listed in the first column of the table. 3. The Member States set out in Part III of the Annex to this Decision are hereby released from the obligation to apply Directive 68/193/EEC, with the exception of Articles 12 and 12(a), to the species listed in the first column of the table. 4. The Member States set out in Part IV of the Annex to this Decision are hereby released from the obligation to apply Directive 1999/105/EC, with the exception of Article 17(1), to the species listed in the first column of the table. 5. The Member States set out in Part V of the Annex to this Decision are hereby released from the obligation to apply Directive 2002/57/EC, with the exception of Article 17, and in the case of Malta also with the exception of Article 9(1) in respect of sunflower to the species listed in the first column of the table. Article 2 This Decision is addressed to the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta and the Republic of Poland. Done at Brussels, 8 March 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ 125, 11.7.1966, p. 2298/66. Directive as last amended by Directive 2004/117/EC (OJ L 14, 18.1.2005, p. 18). (2) OJ 125, 11.7.1966, p. 2309/66. Directive as last amended by Directive 2004/117/EC. (3) OJ L 93, 17.4.1968, p. 15. Directive as last amended by Regulation (EC) No 1829/2003 of the European Parliament and of the Council (OJ L 268, 18.10.2003, p. 1). (4) OJ L 11, 15.1.2000, p. 17. (5) OJ L 193, 20.7.2002, p. 74. Directive as last amended by Directive 2003/61/EC (OJ L 165, 3.7.2003, p. 23). (6) OJ L 328, 17.12.2003, p. 21. Regulation as last amended by Regulation (EC) No 1766/2004 (OJ L 315, 14.10.2004, p. 27). ANNEX Legend Abbreviations CZ : the Czech Republic EE : the Republic of Estonia CY : the Republic of Cyprus LV : the Republic of Latvia LT : the Republic of Lithuania MT : the Republic of Malta PL : the Republic of Poland An X appears under the heading for each Member State released. Part I  Directive 66/401/EEC CZ EE CY LV LT MT PL Agrostis canina X Alopecurus pratensis X Arrhenatherum elatius X Bromus catharticus X X X Bromus sitchensis X X X X Cynodon dactylon X X X X Dactylis glomerata X Festuca arundinacea X x Festulolium X Lolium x boucheanum X Phalaris aquatica X X X X Phleum bertolinii X Phleum pratense X Poa annua X X Poa nemoralis X X Poa palustris X Poa trivialis X Trisetum flavescens X X X Hedysarum coronarium X X X X Lotus corniculatus X Lupinus albus X Lupinus angustifolius X Lupinus luteus X Medicago lupulina X X Medicago x varia X Onobrychis viciifolia X Trifolium alexandrinum X X Trifolium hybridum X Trifolium incarnatum X X Trifolium repens X Trifolium resupinatum X X Trigonella foenum-graecum X X X X Vicia pannonica X X X Vicia villosa X Brassica napus var. napobrassica X Phacelia tanacetifolia X Raphanus sativus var. oleiformis X Part II  Directive 66/402/EEC CZ EE CY LV LT MT PL Oryza sativa X X X X X X Phalaris canariensis X X Sorghum bicolor X X X Sorghum sudanense X X X X Sorghum bicolor x Sorghum sudanense X X X Zea mays X Part III  Directive 68/193/EEC CZ EE CY LV LT MT PL Vitis X X X X Part IV  Directive 1999/105/EC CZ EE CY LV LT MT PL Abies alba X X X Abies cephalonica X X X Abies grandis X X X Abies pinsapo X X X Acer platanoides X Acer pseudoplatanus X X X Alnus glutinosa X Alnus incana X Betula pendula X Betula pubescens X Carpinus betulus X X Castanea sativa X X Cedrus atlantica X X X Cedrus libani X X X Fagus sylvatica X X Fraxinus angustifolia X X Fraxinus excelsior X Larix decidua X Larix x eurolepis X Larix kaempferi X Larix sibirica X X Picea abies X Picea sitchensis X X X Pinus brutia X X Pinus canariensis X X Pinus cembra X X X Pinus contorta X X Pinus halepensis X X Pinus leucodermis X X X Pinus nigra X X Pinus pinaster X X Pinus pinea X X Pinus radiata X X Prunus avium X Pseudotsuga menziesii X Quercus cerris X X Quercis ilex X X Quercus petraea X X Quercus pubescens X X X Quercus rubra X Quercus suber X X Robinia pseudoacacia X Tilia cordata X Tilia platyphyllos X X Part V  Directive 2002/57/EC CZ EE CY LV LT MT PL Arachis hypogea X X X X X X Brassica rapa X Brassica juncea X X Brassica napus X Brassica nigra X X Cannabis sativa X X Carthamus tinctorius X X X X Carum carvii X Gossypium spp. X X X X X X Helianthus annuus X Linum usitatissimum X Papaver somniferum X X Sinapis alba X Glycine max X X